DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
 
Status of the Application
Applicant’s arguments and amendment submitted on 07/16/2021 are acknowledged.
Claims 31-47 are pending.
Claims 1-30 are canceled.
Claims 31-47 are new.
Claims 31-47 have been examined on the merits.

Priority
This application, U.S. Application number 16/37872, is a CON of 15/102944 filed on 6/9/2016, now abandoned, which is a national stage entry of International 

Objections - Withdrawn
Objection to the specification is withdrawn due to the amendment to the specification filed on 07/16/2021.

Rejections - Withdrawn
The rejection of Claims 12-21 and 26-29 under 35 U.S.C. 101 is withdrawn due to the cancellation of the claims filed on 07/16/2021.
The rejection of Claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Pefakit PiCT is withdrawn due to the cancellation of the claim.
The rejection of Claims 12-14 and 26 under 35 U.S.C. 103 as being unpatentable over Pefakit PiCT is withdrawn due to the cancellation of the claims.
The rejection of Claims 12-21 and 26-29 under 35 U.S.C. 103 as being unpatentable over Pefakit PiCT in view of Harder et al. and Samama et al. is withdrawn due to the cancellation of the claims.  
The rejections of Claims 12-14, 22, 24-26, and 30 under 35 U.S.C. 103 as being unpatentable over Pefakit PiCT in view of Perkins et al. and/or Nash et al. are withdrawn due to the cancellation of the claims. 
   
Claim Objections
     Objection to the claims 13-14, 18-21, and 23-25 in the previous office action is withdrawn due to the cancellation of the claims filed on 07/16/2021.
Claims 32-33 and 40-41 are objected to due to the recitation of “(a)” and “(b)”.  It is noted that different steps recited in claims should have different labels. Given the steps in the base claims 31 and 39 are labeled with “(a)” and “(b)”, the labels “(a)” and “(b)” directed to the additional steps in Claims 32-33 and 40-41 should be replaced with “(c)” and “(d)”, respectively.  Appropriate correction is required.
Claims 34-35 and 42-43 are objected to due to the recitation of “(a)” and “(b)”.  It is noted that different steps recited in claims should have different labels. Given the steps in the base claims 31 and 39 are labeled with “(a)” and “(b)”, the labels “(a)” and “(b)” directed to the additional steps in Claims 34-35 and 42-43 should be replaced with “(e)” and “(f)”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31-32 and 39-40 are indefinite due to the recitation of “the clotting time”.  There is no sufficient antecedent basis for this limitation in the claim. It is noted that a clotting time in PiCT, aPTT, or PT assay is a variable. It is not clear which specific clotting time the term of “the clotting time” refers to.
The remaining claims are rejected for depending from an indefinite claim.     


Claim Rejections - 35 USC § 103
Claims 31-33, 36-41 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al. (Thrombosis Research, 123: 396-403, 2008, cited in IDS) in view of and Sommer (US 2015/0185235, 2015).  
Regarding Claims 31-33 and 39-41, Harder et al. teach a method for analyzing a blood sample for evaluating and characterizing anticoagulant drugs by performing a combination of PiCT, aPTT and PT assays, wherein the anticoagulant drugs include direct FXa inhibitors such as rivaroxaban and indirect inhibitors such as fondaparinux; the method comprising the steps: (a) measuring a clotting time in the sample via PiCT of “2-step method” (i.e. standard PiCT), which comprises adding to the sample a defined amount of PiCT activator, incubating the sample with the activator at 37oC, then adding a start reagent/CaCl2 and measuring clotting time; (b) measuring a clotting time in the sample via PiCT of “1-step method”, which comprises adding to the sample the start reagent/CaCl2 and PiCT activator at 37oC and measuring clotting time, wherein PiCT of 1-step method omits the incubation of the activator with the sample prior to replacement of the calcium start reagent; (c) measuring a clotting time in the sample via aPTT assay; and (d) measuring a clotting time in the sample via PT assay (abstract, page 398/left column/para 2-4, page 397/right column/lines 12-18, Figs. 2-5). 
Regarding the step (b) recited in Claims 31 and 39, it is noted that the claims do not define a specific time period for incubating the sample with the start reagent, thus, any incubation time following adding the start reagent to the sample would meet the requirement of the claims. Harder et al. do not expressively teach first adding the start reagent and incubating it with the sample, and then adding the activator to the sample. However, Harder et al. teach that the measurement of clotting times via PiCT in the 1-step method is carried out without pre-incubation of the activator with the sample, which indicates that it is not required to first add the activator to the sample and that the start reagent may be added to the sample before the activator is added. In addition, Harder et al. teach that the calcium start reagent is added for recalcifying (“replacement of calcium”) the blood sample that is previously citrated (i.e. decalcified) (page 397/right column/line 12, page 398/left column/line 14).     
It would have been obvious to modify the PiCT assay of “1-step method” in the method of Harder et al. for recalcifying the citrated blood sample for measuring clotting time of the sample via inverted PiCT, by first adding the calcium start reagent to the blood sample and incubating at 37oC so as to recalcify the blood sample and then adding the activator for measuring clotting time, because it had been known in the art to measure clotting time of a blood sample by adding a calcium start reagent and incubating it with a decalcified blood sample for reclacifying the sample prior to adding the activator to the sample for measuring clotting time, as supported by Sommer (paragraph 0162/lines 3-6 from bottom, abstract).  Furthermore, Harder et al. specifically teach that pre-incubation of the activator with the sample is omitted in the “1-step method”, which indicates the start reagent may be added to the sample before the activator is added; and Harder et al. further teach that the calcium start reagent is applied for recalcifying the citrated/decalcified blood sample. In view of the teachings of the cited prior art, one of ordinary skill in the art would have recognized that first adding the calcium start reagent and incubating it with the blood sample (prior to adding the activator) would allow the calcium start reagent to effectively recalcify the sample, thus facilitating re-calcification of the citrated blood sample in the method of Harder et al. Thus, the claimed method comprising the step (b) would have been obvious over the combined teachings of Harder et al. and Sommer.
Regarding the limitation “analyzing a patient sample” in the preamble of the claim 31, Harder et al. teach that the anticoagulant drugs analyzed in their method are applied clinically for treating patients (page 397/first half of left column, abstract/lines 6-8). Thus, it would have been obvious to apply the method of Harder et al. for analyzing blood samples from a patient.  Regarding the limitation “identifying an anticoagulant drug in a patient sample” in the preamble of the claim 39, Harder et al. identified characteristics of individual anticoagulant drugs via PiCT, aPTT and PT coagulation assays in their method and teach that anti-coagulation drugs differ significantly in their behaviors in PiCT, aPTT and PT assays (abstract, results of pages 398-399, page 399/left column/first half of last paragraph, page 402/left column/para 2). Thus, it would have been obvious to apply a combination of PiCT, aPTT and PT assays in the method of Harder et al. for obtaining/evaluating characteristics and behaviors of anticoagulant drugs in  blood samples of patients for identifying an anticoagulant drugs. 
Regarding Claims 36 and 44, Harder et al. teach that in the case of overdose of anticoagulant drugs (i.e. patient is at risk of bleeding) or bleeding, coagulation assay should be done (page 397/left column/lines 10-12, page 399/left column/last para/lines 3-6). Thus, it would have been obvious to apply the method of Harder et al. to patients who are bleeding or at risk of bleeding for monitoring their anticoagulant activities.
Regarding Claims 37 and 45, Harder et al. teach direct FXa-inhibitors measured in their method include new oral anticoagulant drug, rivaroxaban that was recently approved (abstract/lines 6-7, page 399/left column/last para/lines 3-6, page 402/reference 17).   Harder et al. demonstrate that direct FXa-inhibitors (e.g. rivaroxaban and DX9065a) and indirect inhibitors (e.g. fondaparinux) have distinct characteristics and behaviors in the 1-step PiCT, 2-step-2 PiCT, aPTT and PT assays (abstract, results of pages 398-399, page 399/left column/first half of last paragraph, page 402/left column/para 2). For example,  Harder et al. teach that all direct inhibitors differ significantly in their behaviors regarding prolongation of aPTT and PT, the new oral anticoagulant drug/rivaroxaban shows the largest prolongation of aPTT and PT, and fondaparinux only marginally prolongs aPTT and PT (page 399/left column/para 3, page 402/left column/para 2/lines 5-9); and Harder et al. teach that the bovine 2-step PiCT assay shows a paradoxical decrease for director inhibitors/rivaroxaban, while fondaparinux prolonged PiCT with either 1-step or 2-step assays (abstract/last para).  
In view of new oral anticoagulant drugs have unique characteristics and behaviors, it would have been obvious to apply a combination of PiCT, aPTT and PT assays in the method of Harder et al. for identifying new oral anticoagulant drug in a blood sample from a patient, when the patient ingested an unknown new oral anticoagulant drug, based on their distinct characteristics and behaviors in.
Regarding Claims 38 and 46, the claims recite the limitation “used in a point-of-care system”. The term “in a point-of-care system” is so broad that it encompasses any hospital, laboratory or medical setting.  Harder et al. teach that kits and reagents for performing PiCT, aPTT and PT assays are all commercially available (page 398/paras 2-4, page 402/para 3/lines 1-3). In addition, the procedures and instruction for performing PiCT, aPTT and PT assays are well established and readily applicable to a point-of-care system, as evidenced by Harder et al. Thus, it would have been obvious to use the method suggested by Harder et al. in a point-of-care system for testing the ant-coagulants in patients.
Regarding Claim 47, Harder et al. teach that their method is used for detecting inhibitor of coagulation factor Xa (Title and abstract).
Therefore, the method of Claims 31-33, 36-41 and 44-47 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 31-47 are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al. (Thrombosis Research, 123: 396-403, 2008, cited in IDS) in view of Sommer (US 2015/0185235, 2015), as applied to Claims 31-33, 36-41 and 44-47, further in view of Perkins et al. (Thrombosis Diathesis Haemorrhagica, 1964, 11: 254-266, of record).  
The teachings of Harder et al. and Sommer are described above. 
Regarding Claims 34-35 and 342-43, Harder et al. and Sommer do not teach adding polybrene to the sample before adding start reagent or activator for measuring clotting formation via standard or inverted PiCT.
Perkins et al. teach that heparin present in a patient’s blood sample interferes coagulation assays of other coagulation factors (or anticoagulants), because heparin prolongs clotting times of the sample, and that it is important to accurately assay other coagulation factors in a sample containing heparin (page 254, paragraph 1).  Perkins et al. developed a method for accurately detecting coagulation factors (anticoagulants) in the presence of heparin, wherein the method comprises: adding polybrene to a plasma sample to eliminate/neutralize heparin before measuring activities of other coagulation factors in the sample; measuring clotting formation in the sample containing heparin and also in a plasma sample not containing heparin (eliminated/neutralized); and then comparing the clotting times in the sample with polybrene to those in the sample without polybrene; wherein the coagulation factors comprise Factor V, VII, VIII, and X (pages 257-260, the paragraph spanning pages 254 and 255).
It would have been obvious to modify PiCT assays in the method suggested by Harder et al. and Sommer for improving the accuracy of the assays, by adding polybrene into a heparin-containing sample for neutralizing heparin and improving accuracy of measurement of clotting times in the presence of the non-heparin inhibitors, e.g. rivaroxaban, as suggested by Perkins et al. One of ordinary skill in the art would have been motivated to do so, because Perkins et al. teach that adding polybrene to the sample is an effective way for eliminating and neutralizing heparin present in the sample, thus allowing the clotting times of the sample to be accurately measured. In view of the teachings of the prior art, one of ordinary skill in the art would have recognized that adding polybrene to the sample that containing heparin would improve accuracy of measured clotting times for detecting inhibitors of Xa factors in the method suggested by Harder et al. and Sommer. One of ordinary skill in the art has a reasonable expectation of success at modifying the method suggested by Harder et al. and Sommer, because polybrene has been used successfully for neutralizing heparin in clotting assays for accurately detecting activities of conjugation factors including factor X, as supported by Perkins et al.
Therefore, the method of Claims 31-47 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Duplicate Claims, Warning
Warning:  Applicant is advised that should claim 39 be found allowable, claims 42 and 43 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments about the rejections of Claims 12-30 under 35 U.S.C. 102(a)(1) or 103 in the response filed on 07/16/2021 (pages 9-12) have been fully considered, but they are moot because the rejections have been withdrawn, and the ground of the rejections in this office action are different from that in the previous office action.
  
Conclusion
No claim is in condition for allowance.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653